Pope, Judge,
dissenting.
I concur in the dissenting opinion of Chief Judge Banke and, based upon a thorough and painstaking review of the record, join in all which is set forth therein. The evidence in this case presents a close question necessitating a judgment call by the juvenile court, and, as shown by the number of separate comments here on appeal, provides a wealth of opportunity for divergent opinions. That is, however, the legal point upon which I would base a reversal. The applicable standard is “clear and convincing” evidence. The conflict in the evidence in this case simply does not reach that point.
I would also ground reversal on two additional points: one technical and one which is practical. From the order of the juvenile court, a genuine concern for S. G. T.’s need for the security of permanent placement is apparent. However, the language used shows that the juvenile court believed termination of the legal father’s parental rights to be the only option for disposition of S. G. T. “Unless this Court grants the relief requested by Petitioner [DFCS], [S. G. T.] will be returned to the home of his adopted father. . . .” Alternative orders of disposition of deprived children are listed in OCGA § 15-11-34 (a). The juvenile court may find the child deprived and the parent “unfit” and, in the exercise of its discretion, decline to terminate parental rights. See Painter v. Barkley, 157 Ga. App. 69 (1) (276 SE2d 850) (1981). In the foregoing language of the juvenile court’s order, it appears that the court felt no choice existed except termination of parental rights when, in actuality, such disposition is discretionary once deprivation and parental “unfitness” are found. For this additional reason, I would reverse. See Ray v. Dept. of Human Resources, 155 Ga. App. 81 (1) (270 SE2d 303) (1980). Further, from a practical standpoint, I do not believe that parental rights termination is in order to enable S. G. T. to be placed for adoption. Perhaps, in October 1983 at the time of the hearing on the petition to terminate the father’s rights, S. G. T.’s placement for adoption was a realistic goal and possibility. However, in light of the passage of time due to judicial delay, routine and well-intentioned as it undoubtedly has been, the twelve-year-old boy who was the subject at the hearing is now almost fourteen years of age. Regrettably, I believe S. G. T.’s chance for adoption to be diminished at this point. With this in mind, as well as for the foregoing reasons, I concur in the dissenting opinion favoring reversing the juvenile court’s order terminating parental rights.
*482Decided July 12, 1985.
Charles W. Smith, Jr., for appellant.
David Fox, Michael J. Bowers, Attorney General, H. Perry Michael, First Assistant Attorney General, Carol Atha Cosgrove, Senior Assistant Attorney General, David C. Will, Assistant Attorney General, for appellee.